                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


DAWN PROCHASKA

                     Plaintiff,                                 4:18CV3060

       vs.
                                                         MEMORANDUM ORDER
NANCY A. BERRYHILL,
Acting Commissioner of the Social
Security Administration,

                     Defendant.


      This is an action for judicial review of a final decision of the Commissioner of the

Social Security Administration (“the Commissioner”). The plaintiff, Dawn Prochaska,

appeals the Commissioner’s decision to deny her application for Social Security Disability

(“Disability”) benefits under the Social Security Act and seeks review pursuant to 42

U.S.C. §405(g), see Filing No. 10 (Plaintiff’s Motion for an Order Reversing the

Commissioner’s Decision) and Filing No. 11 (Defendant’s Motion for an Order Affirming

the Commissioner’s Decision). A transcript of the hearing held on February 6, 2017, is

found in the record at Filing No. 8. Administrative Record (“Admin. R.”) at 34-70.

                                    BACKGROUND

I. Procedural History

      Prochaska, at the age of fifty, applied for a period of disability and disability

insurance benefits on October 20, 2014. She alleges disability due to brain aneurysm,

right arm nerve damage, numbness on the right side of her body, memory loss, and left

eye double vision. Prochaska claims a disability onset date of August 31, 2013. Initially,

the Commissioner denied her claims on February 3, 2015, and again on May 7, 2015,
upon reconsideration. On June 4, 2015, she filed a written request for a hearing with an

Administrative Law Judge (“ALJ”). This hearing was held on February 6, 2017, in Lincoln,

Nebraska. The Commissioner further denied benefits and held Prochaska not disabled

on April 12, 2017. Prochaska seeks review of the ALJ’s order denying disability benefits.

II. Testimony

       Prochaska was born in 1964. She has a limited education, and a history of work

experience as an injection molding machine operator, tractor assembler, and

groundskeeper. At a hearing on February 6, 2017, Prochaska reported that since her

aneurysm, there are times she must lay down because she is physically in too much pain

to sit or stand. This occurs a couple of times per day for about ten minutes. Filing No. 8

Admin. R. at 53. Prochaska stated that she can only sit for approximately fifteen minutes

before she needs to lay down or get up and walk around. Id. at 55. She testified that she

can only stand for approximately five minutes without needing to sit or lay down. Id. at

53. Prochaska can reach overhead with her right hand, but reported it causes her pain.

Id. at 53-54. Prochaska indicated that she has trouble sleeping and takes over-the-

counter medication. Id. at 52. Prochaska also reported that she has had problems with

constant double vision in her left eye since her surgery. Id. at 64.

       Prochaska testified that since her aneurysm, she has difficulty standing because it

hurts her back and hip. This led her to quit her most recent job of sweeping the floors

part-time at Duck Creek Farms. Id. at 39-40 and 51. Prior to sweeping floors, for about

three hours per day, Prochaska worked at Duck Creek Farms mowing the grass during

the 2013, 2014, and 2015 grass mowing seasons. She testified that she stopped mowing

the grass in 2015 because of her pain. Id. at 43. Prochaska testified that she was a

                                             2
groundskeeper at Duck Creek Farms at the time of her aneurysm and that after the

aneurysm she could not complete many of her duties, such as digging holes and assisting

in the shop, because she did not have the strength to pick anything up anymore. Id. at

47. Prochaska specified in her testimony that the heaviest object she could lift was a

gallon of milk. Id. at 49.

       Prochaska testified that since her aneurysm, she cannot drive alone further than

five miles because she forgets where she is going. Id at 48. She stated that she now

has problems remembering things such as what movies she and her husband have

watched, if people came over to their home in the evening, and if she has taken her

medication. Id. at 56-57. Prochaska’s husband reminds her to take her medication. She

regularly takes Extra Strength Aleve for her pain and high blood pressure medicine. Id. at

52.

       Prochaska stated that she can provide some care for her four-year-old grandson

whom she and her husband have custody of four days a week, but that she cannot lift

him. Prochaska testified that she takes her grandson to daycare when she is in too much

pain and does not think she can take care of him very well at home. Id. at 48-49. She

stated that her grandson attends daycare at least one day per week and up to two or

three days, depending on her pain level. Id. at 55.

III. Medical Evidence

       Prochaska’s medical record reflects that she presented to the emergency

department at the Fremont Health Medical Center on August 31, 2013 with an altered

level of consciousness and new onset seizure. Id. at 362. A computed tomography (CT)

scan of her brain revealed a left intraparenchymal hematoma with associated left sided

                                            3
subarachnoid blood, which was noted to possibly be sequela of a ruptured MCA

aneurysm. Id. at 362-363. Prochaska was subsequently transferred from the Fremont

Health Medical Center to the University of Nebraska Medical Center where Dr. William

Thorell, MD, performed a left frontotemporal craniotomy and clipping of ruptured left

middle cerebral artery aneurysm and placed a right frontal external ventricular drain for

the treatment of hydrocephalus on August 31, 2018. Id. at 506. Medical records show

that Prochaska remained at the hospital until she was discharged on September 13, 2013.

Upon discharge the medical record reflects she was stable neurologically and continued

to show signs of improvement. Id. at 512.

      Prochaska presented to Brandon Reicks, PA, for a follow up on October 22, 2013.

Id. at 514. On this date, the medical records reflect that Prochaska had done well in

speech and physical therapy but had complaints about numbness and weakness in her

right hand and left eye double vision when looking to the left. Id. Reicks noted that

Prochaska’s strength in her right upper and lower extremities was essentially full with

some very mild breakaway weakness noted when compared to the left side and that she

ambulated with a non-antalgic gait. Id. The records further state that although there was

no observable evidence of word-finding difficulty at the appointment, Prochaska reported

the issue on this date. Id. The follow up also notes that Prochaska had not contacted

ophthalmology yet due to a lack of insurance. Id. at 515.

      Prochaska was seen by Dr. Antoinette Tribulato, a non-treating physician, for a

consultative examination on January 27, 2015. Id. at 321. The medical report from this

examination notes that Prochaska reported pain and numbness in her right arm and hand

as well as headaches. Id. Dr. Tribulato observed that Prochaska presented with an

                                            4
antalgic gait and difficulty tandem walking.      Id. at 322. The report documents that

Prochaska had no apparent difficulty writing or hearing and that she followed directions,

but that she did have difficulty recalling three items, spelling and counting backwards, and

some obvious word-finding difficulty. Id. at 322 and 327. Dr. Tribulato concluded that

Prochaska was limited in her ability to lift, carry, and grip on the right, but that she could

handle sedentary duty. Id. at 326. Dr. Tribulato further concluded that Prochaska had no

significant limitations to sitting or standing, mildly limited walking as tolerated, limited

bending and twisting, and could not climb or crawl. Id.

       The ALJ afforded Dr. Tribulato’s opinion “great weight.” Id. at 17. The ALJ found

that Dr. Tribulato’s opinions were “mostly consistent with the medical evidence of records

in regards to the claimant’s limitations.” Id. The ALJ found that Dr. Tribulato had no

explanation for his opinion that the claimant could only perform sedentary work. Id.

       Prochaska was seen by Dr. Holly Filcheck, PhD, for a non-treating, consultative

psychological interview and report on January 27, 2015. Id. at 331. Dr. Filcheck’s records

reflect that Prochaska did not use any assistive devices, but that Prochaska reported

difficulty with her immediate and short-term memory, making it hard for her understand

and remember short and simple instructions. Id. at 331 and 333-334. Dr. Filcheck’s

report noted that Prochaska appeared to have difficulty remembering complex

instructions due to memory concerns, but that her concentration and attention appeared

to be adequate. Id. at 333. Dr. Filcheck concluded that Prochaska would have no

difficulty adapting to changes in life or structure but recommended a WMS-IV to determine

the nature of her memory concerns. Id. The ALJ afforded Dr. Filcheck’s opinion “some

weight.” Id. at 17.

                                              5
       Prochaska was also seen by her treating physician’s assistant, James D. Witter,

PA-C, between January 29, 2015 and August 16, 2016.               Id. at 336-339, 499-503.

Progress notes from a visit on August 21, 2015, reflects that Mr. Witter offered Prochaska

other pain medications on this date for her chronic right pain and weakness, but that she

was not interested mainly because of cost. Id. at 503. These progress notes also

reflected that Prochaska reported that she worked about nine hours per week at this time,

but that she felt like she had to take frequent breaks. Id. It also reflected her diplopia and

memory recall issues. Id. A progress note from August 16, 2016, stated that Prochaska

was in for a follow up regarding her hypertension and that things were going well for her

on this date. Id. at 502. The progress note on this date does not reference Prochaska’s

pain or history of aneurysm. Id.

       On August 21, 2015, Mr. Witter, PA-C, prepared a medical source statement and

opined that Prochaska could not reasonably be expected to work an 8-hour day, 40-hour

work week, on a regular basis, without missing more than two days per month due to her

disabilities. Id. at 342-343. Mr. Witter opined that Prochaska had the following limitations:

sitting, standing, walking, stooping, and climbing. Id. Mr. Witter further concluded on the

medical source statement that Prochaska would have a reasonable medical need to lie

down to due to pain, fatigue, or other impairment every two to three hours for thirty to

sixty minutes. Id.

       The ALJ afforded Mr. Witter’s opinion “little weight.” Id. at 17.

IV. Vocational Expert Testimony

       A vocational expert (“VE”) also testified at the hearing held in February 2017. First,

the VE testified that a person with Prochaska’s work history as an injection molding

                                              6
machine operator, tractor assembler, and groundkeeper, would not have any transferable

skills from those occupations at the light or sedentary level. Id. at 65-66. Next, the ALJ

asked the expert whether there was any other occupation for a hypothetical worker with

Prochaska’s past relevant work and limitations including the ability to perform light work,

stoop, kneel, crouch and crawl only occasionally, no ability to climb ladders or be exposed

to hazards such as working in unprotected heights, the ability to finger with the right hand

frequently, the ability to perform work that is simple, and the ability to respond

appropriately to at least routine changes in a workplace. Id. at 67. The VE stated that

such a person could perform other work in the national economy as a fast-food worker,

cashier II, and a cafeteria attendant. Id. The ALJ then asked the VE whether this

hypothetical worker could perform any sedentary work. Id. at 68. The VE responded that

this hypothetical worker could also perform sedentary work in the national economy as a

document preparer, telephone quotation clerk, and order clerk food and beverage. Id.

       When Prochaska’s attorney questioned the VE regarding the hypotheticals and

added a limitation that this worker would need to take breaks every two hours for roughly

twenty minutes a piece, the expert concluded that such a person would not be

competitively employable. Id. The expert also testified that a person who would be off-

task fifteen percent of the day or more would also not be competitively employable and

that a person who misses two or more days per month would exceed what is customarily

allowed by employers for absenteeism. Id. at 69.

V. ALJ’s Findings

       The ALJ found that Prochaska is not under disability as defined in the Social

Security Act. Id. at 13-14. The ALJ undertook the familiar five step sequential process

                                             7
for analyzing and determining disability. Id. at 10-12. The ALJ found that Prochaska has

not engaged in substantial gainful activity since her alleged onset date, August 31, 2013.

Id. at 12. The ALJ supported the findings that Prochaska suffered from the residuals of

a cerebrovascular accident. Id. The ALJ concluded that Prochaska’s impairments are

not listed and do not medically equal a listed impairment in 20 CFR Part 404, Subpart P,

Appendix 1 (20 CRF 404.1520(d), 404.1525, 404.1526). Id. at 13.

      The ALJ held that any mental limitations of Prochaska are a result of her physical

impairment. Id. at 15. The ALJ concluded that Prochaska has the residual functional

capacity (“RFC”) to perform light work with the following exceptions:

      [S]he is able to perform work that requires only occasional stooping,
      kneeling, crouching, and crawling. The claimant is able to perform work
      that does not require climbing of ladders or exposure to hazards such as
      work at unprotected heights. She is able to finger with the right hand
      frequently. Finally, due to limitations in the claimant’s memory, she is able
      to perform work that is simple and to respond appropriately to routine
      changes in the workplace. Id. at 13.

      In analyzing Prochaska’s ability to work, the ALJ noted that Prochaska reported no

problems in caring for her own personal hygiene and completed household chores such

as cooking dinner. Id. at 14. The ALJ also considered that Prochaska mowed the lawn

using a riding lawn mower for about six hours once per week in 2013, 2014, and 2015.

Id. at 14 and 42. The ALJ did not consider that Prochaska testified that she stopped

mowing lawns in 2015 because of the pain and subsequently reported that she felt more

pain at the hearing date in 2017 than six months after her aneurysm in 2014. Id. at 43

and 61-62.




                                            8
                               STANDARD OF REVIEW

       The Court reviews a denial of benefits by the Commissioner to determine whether

the denial is “supported by substantial evidence on the record as a whole.” Johnson v.

Astrue, 628 F.3d 991, 992 (8th Cir. 2011) (quoting Dolph v. Barnhart, 308 F.3d 876, 877

(8th Cir. 2002)). Substantial evidence means something less than a preponderance of

the evidence, but enough that a reasonable mind might accept the evidence as adequate

to support a conclusion. Moore v. Astrue, 572 F.3d 520, 522 (8th Cir. 2009) (quoting

Lewis v. Barnhart, 353 F.3d 642, 645 (8th Cir. 2003)).

       The Court cannot reverse a decision supported by substantial evidence, “if [the

court] may have reached a different outcome.” McNamara v. Astrue, 590 F.3d 607, 610

(8th Cir. 2010) (citations omitted). However, this “review is more than a search of the

record for evidence supporting the [Commissioner’s] findings,” and “requires a

scrutinizing analysis.” Scott ex rel. Scott v. Astrue, 529 F.3d 818, 821 (8th Cir. 2008)

(quoting Hunt v. Massanari, 250 F.3d 622, 624 (8th Cir. 2001) and Cooper v. Sec'y of

Health & Human Servs., 919 F.2d 1317, 1320 (8th Cir. 1990)).

       The Court must consider evidence that detracts from the Commissioner’s

decision in addition to evidence that supports it. Finch v. Astrue, 547 F.3d 933, 935.

(8th Cir. 2008) (citations omitted). The Court determines whether the Commissioner’s

decision “is based on legal error.” Lowe v. Apfel, 226 F.3d 969, 971 (8th Cir. 2000)

(citations omitted).

                                     ARGUMENTS

       Prochaska argues that the ALJ erred in not performing a psychiatric review

technique (“PRT”) and therefore did not appropriately develop the record with regards to

                                            9
the claimant’s mental impairments. Additionally, Prochaska argues that the ALJ’s RFC

determination was not supported by substantial evidence because the ALJ failed to

incorporate portions of Dr. Tribulato’s opinion into his hypothetical question to the

vocational expert without explanation after crediting the opinion. Prochaska contends

that this resulted in an incomplete hypothetical question which cannot constitute

substantial evidence to support the ALJ’s decision.

                                          DISCUSSION

I. Sequential Analysis

       The Commissioner performs a five-step sequential analysis described in the Social

Security Regulations to determine whether a claimant is disabled. See 20 C.F.R. §§

404.1520(a), 20 C.F.R. §§ 416.920(a). The Commissioner evaluates “(1) whether the

claimant is engaged in any substantial gainful activity; (2) whether the claimant has a

severe impairment; (3) whether the impairment meets or equals an impairment listed in

20 C.F.R. Pt. 404, Subpart P, App. 1; (4) whether the claimant can return to her past

relevant work; and (5) whether the claimant can adjust to other work in the national

economy.” Tilley v. Astrue, 580 F.3d 675, 678 n.9 (8th Cir. 2009); see also Kluesner v.

Astrue, 607 F.3d 533, 537 (8th Cir. 2010).

       At step three of the sequential evaluation, “if the claimant suffers from an

impairment that is listed in the Appendix to 20 C.F.R. Pt. 404, Subpart P (“the listings”) or

is equal to such a listed impairment, the claimant will be determined disabled without

consideration of age, education, or work experience.” Flanery v. Chater, 112 F.3d 346,

349 (8th Cir. 1997); see also 20 C.F.R. § 404.1525. The listings stipulate the criteria for



                                             10
each impairment that is considered presumptively disabling. 20 C.F.R. Pt. 404, Subpart

P, App. 1.

       In order to be presumptively disabled by reason of a traumatic brain injury, a

claimant must satisfy the requirements of the criteria for the impairment set forth in 20

C.F.R. Pt. 404, Subpart P, App. 1 § 11.18 A or B. In regard to Prochaska’s impairment

the Court will focus on § 11.18 B. A presumptively disabling impairment by reason of a

traumatic brain injury must be characterized by:

       B. Marked limitation (see 11.00G2) in physical functioning (see
       11.00G2a) and in one of the following areas of mental functioning, both
       persisting for at least 3 consecutive months after the insult:

       1. Understanding, remembering, or applying information (see
       11.00G3b(i)); or
       2. Interacting with others (see 11.00G3b(ii)); or
       3. Concentrating, persisting, or maintaining pace (see 11.00G3b(iii)); or
       4. Adapting or managing oneself (see 11.00G3b(iv)). 20 C.F.R. Pt. 404,
       Subpart P, App. 1 § 11.18B.

       To document a neurological disorder, the Court needs both medical and

nonmedical evidence to assess the effects of the claimant’s neurological disorder. 20

C.F.R. Pt. 404, Subpart P, App. 1 § 11.00B. Marked limitation in physical functioning

after a traumatic brain injury may be found if a claimant’s symptoms, such as pain or

fatigue, as documented in the medical record, and caused by the neurological disorder

or its treatment, seriously limit the claimant’s ability to independently initiate, sustain, and

complete work-related motor functions, or the other physical functions or physiological

processes that support those motor functions. 20 C.F.R. Pt. 404, Subpart P, App. 1 §

11.00G3a. This limitation must last or be expected to last at least 12 months. Id.




                                              11
       The Court has carefully reviewed the record in this regard. The Court finds that

Prochaska’s impairment does meet the criteria for a traumatic brain injury. As evidenced

by both the medical record and Prochaska’s testimony, Prochaska’s aneurysm resulted

in physical pain and fatigue which limited her ability to sustain and complete work-related

motor functions such as standing and sitting for extended periods of time and limiting her

strength overall. In addition to her physical pain, Prochaska’s documented issues with

memory loss sufficiently meet the criteria for a marked limitation in remembering

information such as forgetting where she is driving if driving over five miles per her

testimony and having difficulty recalling three items as recorded in Dr. Tribulato’s medical

report dated January 27, 2015. Since Prochaska’s limitation meets the criterion for a

traumatic brain injury, the ALJ erred by not finding her disabled at the completion of the

third step.

       Despite the Court’s finding that Prochaska’s impairment met the criteria for a

traumatic brain injury, the Court will address, in the alternative, Prochaska’s two

arguments below as if Prochaska’s impairment did not meet the C.F.R. Pt. 404, Subpart

P, App. 1 criteria.

       A. Psychiatric Review Technique

       Although the claimant bears the burden of showing that she is disabled in steps

one through four, since social security hearings are non-adversarial in nature the ALJ

has a duty to “develop the record fairly and fully, independent of the claimant's burden

to press his case.” Snead v. Barnhart, 360 F.3d 834, 838 (8th Cir. 2004). This means

the ALJ must ensure the record includes evidence addressing the alleged impairments

at issue from either a treating or examining physician. Ness v. Sullivan, 904 F.2d 432,

                                            12
435 (8th Cir. 1990). An “ALJ must not substitute his opinions for those of the physician.”

Id.

       “[PRT] analysis is required to be conducted and documented at each level of the

review process, including the ALJ level.” Nicola v. Astrue, 480 F.3d 885, 887 (8th Cir.

2007). 20 C.F.R. § 416.920a(a)-(e). The PRT includes a determination of whether or not

there is a mental impairment “followed by a rating of the degree of functional limitation

resulting from the mental impairment.” Id. The ALJ must complete this technique and

include it in the written decision. Id.

       Prochaska alleged, and the medical records establish that she had memory

problems after her aneurysm.         Dr. Filcheck’s psychological interview documented

memory problems including Prochaska’s inability to remember complex instructions. The

Commissioner argues that the ALJ was not required to perform a PRT because the ALJ

did not find that Prochaska had a medically determinable mental impairment. However,

the regulation requires that the ALJ “under the special technique” first evaluate the

claimant’s “pertinent symptoms, signs, and laboratory findings to determine whether [the

claimant has] a medically determinable mental impairment.” 20 C.F.R. § 404.1520a(b).

In this case, instead of developing the record regarding Prochaska’s potential mental

limitation by evaluating Prochaska’s symptoms, signs, and laboratory findings, the ALJ

dismissed the issue altogether by stating that “any mental limitations the claimant has are

associated with her physical impairment.” This dismissal was not based on any medical

evidence and rather, was an assertion based on faulty logic. A mental limitation is no

less real because it stemmed from a physical impairment and a PRT analysis is generally

needed under both factual situations at the ALJ level.

                                            13
         As a result, the ALJ erred in not performing a PRT analysis regarding Prochaska’s

potential mental impairment and therefore did not develop the record fairly and fully.

         B. Vocational Expert Testimony

         In the fourth step of the sequential analysis, the ALJ considers whether a

claimant’s impairments keep her from doing past relevant work. 20 C.F.R. §404.1520(e).

A claimant’s RFC is the most that one can do despite his/her limitations. 20 C.F.R. §

404.1545. The claimant is not disabled if the claimant retains the RFC to perform: “1) the

actual functional demands and job duties of a particular past relevant job; or 2) the

functional demands and job duties of the occupation as generally required by employers

throughout the national economy.” Jones v. Chater, 86 F.3d 823, 826 (8th Cir. 1996).

During this step, an ALJ may consider the vocational expert’s testimony when determining

the claimant’s RFC. Wagner v. Astrue, 499 F.3d 842, 853-54 (8th Cir. 2007). The ALJ

often asks the vocational expert a hypothetical question to help determine whether a

sufficient number of jobs exist in the national economy that can be performed by a person

with a similar RFC to the claimant. Guilliams v. Barnhart, 393 F.3d 798, 804 (8th Cir.

2005).

         A hypothetical question posed to a vocational expert as part of the RFC

determination must be properly phrased to include all relevant impairments that are

substantially supported by the record as a whole. Pickney v. Chater, 96 F.3d 294, 296

(8th Cir. 1996). If the hypothetical question does not include all relevant impartments the

vocational expert’s testimony cannot constitute substantial evidence to support the ALJ’s

determination. Id.



                                            14
        This court “review[s] the record to ensure that an ALJ does not disregard evidence

or ignore potential limitations but [does] not require an ALJ to mechanically list and reject

every possible limitation.” McCoy v. Astrue, 648 F.3d 605, 615 (8th Cir. 2011). An ALJ

is not required to discuss all the evidence in the record to show that it was properly

considered. Craig v. Apfel, 212 F.3d 433, 436 (8th Cir. 2000). “Simply because a matter

is not referenced in the opinion does not mean the ALJ failed to rely on the evidence in

making his determination. However, this does not give an ALJ the opportunity to pick and

choose only evidence in the record buttressing his conclusion.” Taylor ex rel. McKinnies

v. Barnhart, 333 F. Supp. 2d 846, 856 (E.D. Mo. 2004). An ALJ “must minimally articulate

his reasons for crediting or rejecting evidence of disability.” Ingram v. Chater, 107 F.3d

598, 601 (8th Cir. 1997) (quoting Scivally v. Sullivan, 966 F.2d 1070, 1076 (7th Cir.1992)).

        Prochaska argues that the ALJ erred by failing to include all of Prochaska’s

limitations in his hypothetical question to the vocational expert and therefore his RFC

assessment. Specifically, Prochaska argues that despite assigning “great weight” to Dr.

Tribulato’s opinion, the ALJ omitted the physician’s opinions that (a) Prochaska was

limited in her ability to lift and carry, (b) Prochaska was limited in her ability to bend and

twist, (c) Prochaska could not climb or crawl, and (d) Prochaska had obvious word-finding

difficulty.

        The ALJ’s decision to omit Dr. Tribulato’s opinion that Prochaska was limited in

her ability to lift and carry was not substantially supported by the record as a whole. An

ALJ may discredit a medical opinion where the physician’s opined limitations are not

consistent with the claimant’s self-reported abilities. Toland v. Colvin, 761 F.3d 931, 936

(8th Cir. 2014). The Commissioner argues that Prochaska’s self-reported abilities are not

                                             15
consistent with Dr. Tribulato’s medical opinion regarding Prochaska’s ability to lift.

Prochaska wrote on November 19, 2014 in her daily activities and symptoms report, that

she does “not pick stuff up anymore that is over 20 lbs” and Tribulato’s medical opinion

from January 27, 2015, stated Prochaska is limited in her ability to lift and carry. Filing

No. 8. Admin. R. at 256 and 326. This Court disagrees with the presumption that

Prochaska’s written statement from 2014 means that she could perform the 20-pound

maximum lifting required for light work. As a result, there is not substantial evidence to

discredit Dr. Tribulato’s opinion that Prochaska was limited in her ability to carry and lift.

       The ALJ’s decision to omit Dr. Tribulato’s opinion that Prochaska could not climb

was not substantially supported by the record as a whole. The ALJ made no logical

connection as to why he added the qualification of ladders and no exposure to hazards

such as unprotected heights to Dr. Tribulato’s limitation of no climbing. The ALJ cannot

pick and choose different limitations with no evidence.

       The ALJ’s decision to omit Dr. Tribulato’s opinions that Prochaska was limited in

her ability to bend and twist, could not crawl, and had obvious word-finding difficulty were

also not supported by the record. The ALJ’s conflicting determinations that Dr. Tribulato’s

opinion was afforded “great weight” and that Dr. Tribulato’s opinion that the claimant could

only perform sedentary work was discredited, did not give solid foundation for the ALJ to

pick and choose which limitations supported his conclusion within Dr. Tribulato’s medical

report. The ALJ did not minimally articulate his reasons for leaving out specific limitations

and did not logically differentiate them from Dr. Tribulato’s other opinions which he

included in his hypothetical and subsequent RFC determination.



                                              16
      For the foregoing reasons, this Court concludes that the ALJ’s hypothetical to the

vocational expert was incomplete and therefore his reliance on the vocational expert’s

response was not proper. As a result, the RFC was not based on substantial evidence.

                                         CONCLUSION

       If the record presented to the ALJ contains substantial evidence supporting a

finding of disability, a reviewing court may reverse and remand the case to the district

court for entry of an order granting benefits to the claimant. Parsons v. Heckler, 739 F.2d

1334, 1341 (8th Cir. 1984). In this case, Prochaska met the criteria for the listings

definition of a traumatic brain injury. Her previous work is considered unskilled or semi-

skilled and would involve few, if any, transferable skills. In addition, her educational

development is limited, and she is over fifty years old and therefore considered “closely

approaching advanced age.” 20 C.F.R. § Pt. 404, Subpart. P, App. 2. Under the

circumstances, further hearings would merely delay benefits; accordingly, an order

granting benefits is appropriate. Cunningham v. Apfel, 222 F.3d 496, 503 (8th Cir. 2000).

      IT IS HEREBY ORDERED:

1. The decision of the Commissioner is reversed; and

2. This action is remanded to the Commissioner with instructions to award benefits.



      Dated this 10th day of April, 2019.


                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge



                                            17
